 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JULIUS ANDERSON,                                    No. 2:18-cv-2314 JAM DB P
11                        Plaintiff,
12            v.                                          ORDER
13    CALIFORNIA MEDICAL FACILITY, et
      al.,
14
                          Defendants.
15

16

17           Plaintiff, a state prisoner, proceeds without counsel in this civil rights action filed under

18   42 U.S.C. § 1983. A settlement conference was scheduled for May 28, 2021. In order to secure

19   plaintiff’s appearance at the settlement conference, the court issued an order and writ of habeas

20   corpus ad testificandum. Communication received in response to the writ of habeas corpus ad

21   testificandum indicates plaintiff will be paroled on May 11, 2021.

22           The court finds the length of time between plaintiff’s parole date and the settlement

23   conference date may be insufficient in which to expect plaintiff to parole, update his address with

24   the court, communicate with the court by mail regarding the manner of his appearance, and timely

25   submit his confidential settlement conference statement. Due to the narrow time frame and the

26   challenges inherent in being released on parole, the court finds good cause to vacate the May 28,

27   2021 settlement conference. After plaintiff is paroled and updates his address of record with the

28   court, then the court will reset the settlement conference, if appropriate, at a later date.
                                                         1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The settlement conference set for May 28, 2021 before Magistrate Judge Carolyn K.

 3                 Delaney is vacated; and

 4            2. The writ of habeas corpus ad testificandum (ECF No. 42) is vacated.

 5   Dated: May 10, 2021

 6

 7
     DLB7
 8   ande2314.vacate.sc.2

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
